Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17, 19, 22-25 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erchak et al. (Pub. No. US 2008/0128727 A1), herein Erchak.
	Regarding claims 15 and 33, Erchak discloses a radiation-emitting device comprising: a semiconductor layer sequence having an active layer 120 that emits a primary radiation during operation, a decoupling surface on a surface of said semiconductor layer sequence, a wavelength conversion layer 160 on a side of the semiconductor layer sequence facing away from the decoupling surface, containing at least reflect) on the side of the wavelength conversion layer facing away from the semiconductor layer sequence, wherein the at least one conversion material is electrically conductive and/or embedded in an electrically conductive matrix material and the wavelength conversion layer has a roughened surface on the side facing away from the semiconductor layer sequence (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0047]-[0074]; “However, a light-emitting system may include components external to a light-emitting device. Such components may include optical components external to the light-emitting device, such as lens, prisms, arrays of prisms, mirrors, polarizers, waveguides, and/or optical fibers that are not integrated with the light-emitting device…Material region 160 may include one or more materials. For example, material region 160 may include a plurality of materials layers. The plurality of material layers may be disposed at least partially over each other. Material region 160 may include composite materials. Composite materials may include multi-layered materials and/or materials having dispersed particles within a host matrix. For example, material region 160 may include nanostructures, such as quantum dots, nanowires, and/or nanorods (e.g., semiconductor, dielectric and/or metal nanostructures) dispersed in a host material matrix (e.g., oxide, spin-on-glass, silicon dioxide, silicon nitride, silicon oxynitride).”).  
Regarding claim 16, Erchak discloses the radiation-emitting device according to claim 15, wherein the electrically conductive matrix material is “Material region 160 may include one or more electrically insulating materials (e.g., dielectric materials), one or more semiconductors, and/or one or more metals. Material region 160 may include one or more oxides (e.g., silicon oxide, spin-on-glass, fused silica, silicon-oxynitride), one or more epoxy-based materials, and/or one or more organic or inorganic polymers (e.g., photo-resists, for example SU-8, polyimide). Material region 160 may include group III, group IV, group V semiconductors, or combinations thereof (e.g., group III-V semiconductors, group II-IV semiconductors). Material region 160 may include a ferromagnetic material (e.g., possessing magnetic permeability different from unity) and/or paramagnetic material. Material region 160 may include an anisotropic material, for example a birefringent material. Material region 160 may include one or more wavelength converting materials, for example one or more phosphors and/or nanostructures (e.g., quantum dots, nanowires, nanorods). Material region 160 may include active materials, for example, materials having optical gain properties.”).  
Regarding claim 17, Erchak discloses the radiation-emitting device according to claim 15, wherein the refractive index of the electrically conductive matrix material is variable (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0074]-[0075]; “Material region 160 may include one or more materials. For example, material region 160 may include a plurality of materials layers. The plurality of material layers may be disposed at least partially over each other. Material region 160 may include composite materials. Composite materials may include multi-layered materials and/or materials having dispersed particles within a host matrix. For example, material region 160 may include nanostructures, such as quantum dots, nanowires, and/or nanorods (e.g., semiconductor, dielectric and/or metal nanostructures) dispersed in a host material matrix (e.g., oxide, spin-on-glass, silicon dioxide, silicon nitride, silicon oxynitride)…”).    
  Regarding claims 19 and 22, Erchak discloses the radiation-emitting device according to claim 15, wherein the at least one conversion material is nanodisperse or selected from the group consisting of quantum dots, quantum dots enclosed in an inorganic matrix, organometallic frameworks and organometallic complexes (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0074]-[0075]; “Material region 160 may include composite materials. Composite materials may include multi-layered materials and/or materials having dispersed particles within a host matrix. For example, material region 160 may include nanostructures, such as quantum dots, nanowires, and/or nanorods (e.g., semiconductor, dielectric and/or metal nanostructures) dispersed in a host material matrix (e.g., oxide, spin-on-glass, silicon dioxide, silicon nitride, silicon oxynitride)…”).    
Regarding claims 23-24, Erchak discloses the radiation-emitting device according to claim 15, wherein the wavelength conversion layer comprises an absorbent material that absorbs wavelengths in the blue spectral region, wherein the absorbent material is chemically bonded to a conversion material (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0074]-[0075], [0086]-[0087], [0181], [0184]-[0186]; Erchak inherently discloses the chemically bonded limitation by saying “Material region 160 may include one or more wavelength converting materials, for example one or more phosphors and/or nanostructures (e.g., quantum dots, nanowires, nanorods). Material region 160 may include active materials, for example, materials having optical gain properties…For InGaN/GaN quantum wells, the spectrum of wavelengths of light generated by the light-generating region can have a peak wavelength of about 445 nanometers (nm) and a full width at half maximum (FWHM) of about 30 nm, which is perceived by human eyes as blue light. The light emitted by the LED may be influenced by any patterned surface through which light passes, whereby the pattern can be arranged so as to influence light extraction and/or collimation…For example, wavelength feedback element 2540 may transmit light having one or more colors (e.g., red, green, blue, cyan, yellow, and/or visible light excluding ultraviolet light). Light not having wavelengths in the range of wavelengths transmitted by wavelength feedback element 2540 may be reflected back towards wavelength manipulation region 2530 and may undergo conversion to a wavelength of light that can be transmitted by the wavelength feedback element 2540...”).    
Regarding claim 25, Erchak discloses the radiation-emitting device according to claim 15, wherein the wavelength conversion layer has a roughened surface on the side facing away from the semiconductor layer sequence (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0058]-[0059], [0062], [0083], [0100]; “The manipulation region can include one or more patterned layers, one or more roughened layers, one more diffuse and/or specular reflective regions, one or more phase retarders or shifters (e.g., quarter wave plates, half wave plates), and/or one or more wavelength converting regions. A patterned layer can include a layer having a dielectric function that varies according to a pattern, as described further below…In some embodiments, manipulation region 130 may include a layer or region having a roughened surface… The surface roughness may have, for example, a root-mean-square (rms) roughness about equal to an average feature size which may be related to the wavelength of the emitted light.”).    
Regarding claim 32, Erchak discloses the radiation-emitting device according to claim 15, wherein the mirror layer comprises a metal layer (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0048], [0067], [0074]-[0075], [0098]; “The emission surface of the light-emitting device may be partially or totally in contact with another material (e.g., dielectric, encapsulant material, and/or metal) and/or exposed to a gas or vacuum…A wire-grid polarizer may be formed of a plurality of reflective material lines (e.g., metal lines, high refractive index material lines) which may be arranged in a parallel configuration. The reflective lines (e.g., metal lines) and the spacing between the reflective lines may have dimensions such that light (e.g., visible light) having a linear polarization state such that the light's electric field is aligned along the reflective lines is reflected by the wire-grid polarizer and light having a linear polarization state such that the light's electric field is perpendicular to the reflective lines is transmitted by the wire-grid polarizer.”).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Erchak.
Regarding claims 18 and 20-21, Erchak (in paragraphs [0071]-[0073]) says “the index of refraction and/or the thickness (e.g., distance between feedback element 140 and emission surface 138, for example the thickness of material layer 160) of the optical cavity formed between feedback element 140 and emission surface 138 of the light-emitting device, may determine whether light recycling achieves more light emission (e.g., from the system 300) with the desired characteristic state than would be emitted if material layer 160 and feedback element 140 were absent. One aspect of some embodiments presented herein is that there exist critical range(s) of indices of refraction and/or thicknesses of material region 160 which can achieve marked light recycling as compared to indices of refraction and/or thicknesses outside of the critical range(s). This result is unexpected as the conventional practice in the art is that the distance between a polarizer relative a light source and the refractive index of the separation medium is irrelevant regarding the operation of such an assembly. Examples of simulation results illustrating the critical ranges for light recycling are described further below, with reference to FIGS. 17-19… the material region 160 can have a thickness of less than about 2.5 microns (e.g., less than about 2.0 microns) and/or greater than about 0.5 microns (e.g., greater than about 0.75 microns, greater than about 1.0 microns, greater than about 1.5 microns) which can result in substantial light recycling”.
	Echark does not specifically state the range of less than or equal to 30 µm for the thickness, and a concentration of less than or equal to 100 mol% or equal to or more than 0,01 mol% for the conversion material in the wavelength conversion layer. However, as explained above, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result, for example choosing different nanoparticle concentrations in a matrix/host material based on how much and what type of final light is desired is well-known in the art. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claims 26 and 27, Erchak in figures 13, 15-16b and paragraphs [0138]-[0142] illustrates a light emitting system wherein a feedback element can include a plurality of polarizers (e.g., reflective polarizers, such as a plurality of wire-grid polarizers). Light-emitting system 1500 can include a light-emitting device 110 and a package 195 for the light-emitting device 110. A plurality of polarizers may be part of the light-emitting device and/or the package of the light-emitting device. In some embodiments, the plurality of polarizers may have substantially aligned linear polarization axes. The use of a plurality of polarizers may provide for a higher extinction ratio (e.g., transmitted S polarization over transmitted P polarization) as would be achieved with only one polarizer. As it is seen in the figures, a planarization layer 160 is formed on the roughened surface 138 which itself can be one or more layers including the . 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Erchak in view of Lin (Pub. No. US 2004/0252509 A1).
Regarding claims 28-31, Erchak generally says that the emission surface of the light-emitting device may be partially or totally in contact with another material (e.g., dielectric, encapsulant material, and/or metal) but does not specifically say an encapsulation surrounding at least the wavelength conversion layer and the mirror layer, wherein the encapsulation comprises metallic or dielectric material. Erchak is silent about the thickness of the encapsulation layer.
	However, it is well-known in the art to have an organic and/or non-organic encapsulation around the final device with packaging to protect the device from the environmental factors such as moisture and oxygen. For example, in the same field of endeavor, Lin teaches a light emitting device, wherein a dome-shaped encapsulating layer 14 encapsulating the light emitting diode 13, a mirror 15 surrounding the layer 14, a wavelength-converting member 16 surrounding the mirror 15, and a lens 17 encapsulating the wavelength-converting member 16. 
In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In sharp contrast, Claims 15 and 33 recite that the radiation-emitting device comprises a semiconductor layer sequence having an active layer emitting primary radiation, a decoupling surface on a surface of said semiconductor layer sequence (wherein mixed light of unconverted primary and converted secondary radiation is emitted at the decoupling surface, cf. para. [0017] of the Applicant’s substitute specification (clean copy)) a wavelength conversion layer on a side of the semiconductor layer sequence facing away from the decoupling surface and a mirror layer on the side of the wavelength conversion layer facing away from the semiconductor layer sequence. In other words, the decoupling surface where radiation is emitted is on the opposite side of the semiconductor layer sequence as the wavelength conversion layer. This means that the wavelength conversion layer is not subordinated to the decoupling surface of the radiation-emitting device. Rather, the conversion material is integrated into the wavelength conversion layer so that the decoupling surface is free of conversion material. This also means that the conversion material is arranged close to the chip and can also be applied at a wafer level. The conversion is, thus, extremely close to the pump source or the heat sink and can therefore be cooled better than on the side of the semiconductor layer sequence on which the decoupling surface is present (para. [0021]). Because the wavelength conversion layer contains either an electrically conductive conversion material and/or an electrically conductive matrix material as recited in Claims 15 and 33, it enables the semiconductor layer sequence to be electrically contacted (para. [0022]).) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As it is explained previously, with regard to claims 15 and 33, Erchak discloses “a radiation-emitting device comprising: a semiconductor layer sequence 110/124-120-122-150 having an active layer 120 that emits a primary radiation during operation, a decoupling surface (the bottom surface of layer 150) on a surface of said semiconductor layer sequence, a wavelength conversion layer 160 on a side of the semiconductor reflect) on the side of the wavelength conversion layer facing away from the semiconductor layer sequence, wherein the at least one conversion material is electrically conductive and/or embedded in an electrically conductive matrix material and the wavelength conversion layer has a roughened surface on the side facing away from the semiconductor layer sequence (Erchak: Figs. 10a-16b, 23a-27 and paragraphs [0047]-[0074]; “However, a light-emitting system may include components external to a light-emitting device. Such components may include optical components external to the light-emitting device, such as lens, prisms, arrays of prisms, mirrors, polarizers, waveguides, and/or optical fibers that are not integrated with the light-emitting device…Material region 160 may include one or more materials. For example, material region 160 may include a plurality of materials layers. The plurality of material layers may be disposed at least partially over each other. Material region 160 may include composite materials. Composite materials may include multi-layered materials and/or materials having dispersed particles within a host matrix. For example, material region 160 may include nanostructures, such as quantum dots, nanowires, and/or nanorods (e.g., semiconductor, dielectric and/or metal nanostructures) dispersed in a host material matrix (e.g., oxide, spin-on-glass, silicon dioxide, silicon nitride, silicon oxynitride).”).”
Therefore, Erchak discloses the limitations of the independent claims 15 and 33 as currently claimed. In order for the claims to be distinguished over the stated prior art, they need to be amended; for instance they can be amended to show that the mixed light of unconverted primary and converted secondary radiation being emitted at the decoupling surface of the semiconductor layer sequence.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



April 29, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813